743 N.W.2d 914 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Tyrone SMITH, Defendant-Appellant.
Docket No. 135007. COA No. 277736.
Supreme Court of Michigan.
February 6, 2008.
On order of the Court, the application for leave to appeal the August 30, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted, of: (1) whether the circuit court erred in admitting the testimony of Latrice Lewis under MRE 404(b); (2) whether the error in admitting the testimony, if any, was reversible; (3) whether the testimony was admissible under MCL 768.27a; and (4) whether the prosecution's failure to rely on MCL 768.27a precludes sustaining its admission based on that provision.